 




Exhibit 10(s)(5)
FOURTH AMENDMENT
TO THE TD BANKNORTH INC. 401(k) PLAN
     The TD Banknorth Inc. 401(k) Plan (the “Plan”) was last amended and
restated effective generally January 1, 2004, and subsequently amended by First,
Second and Third Amendments effective as of the dates stated therein. The Plan
shall be further amended as set forth below.
     1. The terms used in this Amendment shall have the meanings set forth in
the Plan unless the context indicates otherwise.
     2. Section 1.65(c) shall be amended by the addition of the following
entities thereto:

          Organization   Acquisition Date   Effective Date
 
       
Hudson United Bank
  January 31, 2006   July 1, 2006

     3. The following subsections shall be added to Section 2.03:
     (d) This Paragraph (d) is effective January 31, 2006. Notwithstanding
Section 2.01(a) to the contrary, and subject to Paragraph (e) below, the initial
entry date of an Eligible Employee who is employed by a HUB Entity shall be
July 1, 2006, if the employee has then completed one month of service. If the
employee has not completed one month of service as of July 1, 2006, then he or
she shall commence participation in accordance with Section 2.01(b).
     As used in this Paragraph, “HUB Entity” means any branch, agency or other
organization or location that is acquired by the Company as part of the
acquisition of Hudson United Bancorp and its subsidiaries (“HUB”).
     (e) Notwithstanding Paragraph (d), if an Eligible Employee was previously
employed by Essex Holding Company, Inc. (“Essex”) immediately before commencing
employment with a HUB Entity, and commenced such eligible employment in or
around May, 2006, then:
     (i) effective on such date, his or her years of service with Essex shall be
credited for participation and vesting purposes under this Plan; and
     (ii) he or she may commence participation on such date, provided he or she
has then completed one month of service and a timely Participation Agreement has
been filed with the Plan Administrator.
     4. This Fourth Amendment shall be effective as of January 31, 2006.
     IN WITNESS WHEREOF, to record the adoption of this Fourth Amendment, TD
Banknorth Inc. has caused this instrument to be executed by its duly authorized
officer this     day of        , 2006.

            TD BANKNORTH INC.




    By:     Its        

 